
	
		I
		111th CONGRESS
		1st Session
		H. R. 3955
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Mr. Carney (for
			 himself, Mr. Nye,
			 Mr. Himes, and
			 Mr. Holden) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to 10 States for demonstration projects for the expansion of State
		  registries on childhood immunization or health to include data on body mass
		  index (BMI), collected and submitted to the State by health care
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Surveillance, Tracking, Observation, and Prevention of
			 Obesity Act of 2009.
		2.Demonstration
			 projects for expansion of State registries to include data on body mass
			 indexSubsection (k) of
			 section 317 of the Public Health Service Act (42 U.S.C. 247b) is
			 amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)(A)The Secretary shall make
				grants to 10 States for demonstration projects for the expansion of State
				registries on childhood immunization or health to include data on body mass
				index (BMI), collected and submitted to the State by health care
				providers.
						(B)To ensure that data maintained by a State
				in a registry funded under this paragraph can be analyzed by the Federal
				Government and by other State governments, the Secretary shall require the
				registry to meet data standards and be interoperable.
						(C)The Secretary shall conduct a study
				of the demonstration projects funded under this paragraph and, not later than 3
				years after the date of the enactment of this paragraph, submit to the Congress
				a report on the results of such study, including an analysis of the
				effectiveness of such
				projects.
						.
			
